Mates, L,
delivered the opinion of the court.
If the testimony' for the state is to be accepted as true, the-case made is one of the most shocking and wanton murders possible to be conceived of. The only defense attempted by Brock,, and, we may add, under the facts of this record, about the only defense which it was possible for him to make, was that he was insane when he killed Louis Kohler. This defense was attempted to be made by him; but every time a question was asked any witness touching insanity it was promptly objected to by the-state and as promptly sustained by the court. It may be that the manner of putting, some of the- questions was not in the exact approved form; but the court should have allowed an examination along these lines.
To the testimony offered on behalf of the state there appears to have been but one objection made, and this was withdrawn. The witnesses who were present when this killing took place, without contradiction, make out a case of cold, unprovoked, deliberate assassination. On the case made by the state, there is not a justifying circumstance. It could be accounted for on the score of innocence in but one way, and that was" that the party perpetrating the crime was insane at the time. In reading over the record we are forced to reach the conclusion that the appellant was so restricted in making about the only defense it was possible for him to make that he was denied a fair and impartial trial.
This being our view, the judgment is reversed and cause remanded.

Reversed.